                      Case 4:11-cv-06714-YGR Document 193 Filed 01/02/20 Page 1 of 5


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666
                   rdoren@gibsondunn.com
            3    DANIEL G. SWANSON, SBN 116556
                   dswanson@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            5    Los Angeles, CA 90071-3197
                 Telephone:    213.229.7000
            6    Facsimile:    213.229.7520
            7    CYNTHIA E RICHMAN (D.C. Bar No. 492089; pro hac vice)
                   crichman@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            9    Washington, DC 20036-5306
                 Telephone: 202.955.8500
          10     Facsimile: 202.467.0539
          11     ELI M. LAZARUS, SBN 284082
                   elazarus@gibsondunn.com
          12     GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street
          13     San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
          14     Facsimile: 415.393.8306
          15     Attorneys for Defendant, APPLE INC.
          16                                   UNITED STATES DISTRICT COURT

          17                                 NORTHERN DISTRICT OF CALIFORNIA

          18                                            OAKLAND DIVISION

          19     In re Apple iPhone Antitrust Litigation        CASE NO. 4:11-cv-06714-YGR
          20                                                    STIPULATION AND [PROPOSED] ORDER
                                                                REGARDING COORDINATION OF
          21                                                    DISCOVERY
          22
                                                                The Honorable Yvonne Gonzalez Rogers
          23

          24

          25

          26

          27

          28     [Caption continues on the next page]

Gibson, Dunn &
Crutcher LLP
                          STIPULATION AND [PROPOSED] ORDER REGARDING COORDINATION OF DISCOVERY
                                        CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                     Case 4:11-cv-06714-YGR Document 193 Filed 01/02/20 Page 2 of 5


            1    DONALD R. CAMERON, et al.,               CASE NO. 4:19-cv-03074-YGR
            2                     Plaintiffs,
            3         v.
            4    APPLE INC.,
            5                  Defendant.
            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                        STIPULATION AND [PROPOSED] ORDER REGARDING COORDINATION OF DISCOVERY
                                      CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                       Case 4:11-cv-06714-YGR Document 193 Filed 01/02/20 Page 3 of 5


            1           Plaintiffs in the Related App Store Actions, including Plaintiffs Donald R. Cameron, Pure Sweat
            2    Basketball, Inc., and Barry Sermons, plaintiffs in Cameron, et al. v. Apple Inc., Case No. 4:19-cv-03074-
            3    YGR (collectively, “Developer Plaintiffs”); and Robert Pepper, Stephen H. Schwartz, Edward W. Hayter,
            4    Edward Lawrence, and Eric Terrell, plaintiffs in In re Apple iPhone Antitrust Litigation, Case No. 4:11-
            5    cv-06714-YGR (collectively, “Consumer Plaintiffs”); and Defendant Apple Inc. (“Defendant”),
            6    (collectively, the “Parties”), by and through their respective counsel, hereby agree as follows:
            7           1. Plaintiffs shall coordinate discovery efforts to minimize expenses and facilitate the orderly and
            8    efficient progress of the Related App Store Actions. Consumer Plaintiffs and Developer Plaintiffs shall
            9    consult in good faith and engage in reasonable efforts to coordinate discovery and jointly resolve any
          10     disputes concerning discovery they are seeking so as to avoid duplication and unnecessary burden. To
          11     the extent discovery is served by any Plaintiff, such Plaintiff shall avoid duplicating discovery requests
          12     previously served by any other Plaintiffs.
          13            2. Future discovery requests, future responses to discovery requests, and future discovery
          14     produced in response to such requests by parties and non-parties in any of the Related App Store Actions
          15     shall be served on counsel for all parties in the Related App Store Actions.
          16            3. Witnesses should only be deposed once. All parties in the Related App Store Actions who wish
          17     to question a witness should participate in a single deposition. For any Fed. R. Civ. P. 30(b)(1) witness,
          18     including a party, or 30(b)(6) designee whose deposition will take place pursuant to notice by both the
          19     Consumer Plaintiffs and Developer Plaintiffs, the deposition will be limited to 10 hours and will be
          20     completed in a single day or, at the witness’s or designee’s request, over two consecutive days. For any
          21     other witness or designee whose deposition will take place pursuant to notice by one of Apple, the
          22     Consumer Plaintiffs, or the Developer Plaintiffs pursuant to Fed. R. Civ. P. 30(b)(1) or 30(b)(6), the
          23     witness’s or designee’s deposition will be limited to one day of seven hours, unless otherwise stipulated
          24     or ordered by the Court. If a witness/designee (i.e., the same person) is to testify pursuant to both Fed.
          25     R. Civ. P. 30(b)(1) and Fed. R. Civ. P. 30(b)(6), the witness/designee should sit for a single session, with
          26     multiple days being scheduled consecutively to the extent possible. The Parties acknowledge that this
          27     paragraph does not specify the overall time limit for deposing a person who is to testify pursuant to both
          28     Fed. R. Civ. P. 30(b)(1) and Fed. R. Civ. P. 30(b)(6) or for deposing a person whose deposition will take
                                                                     1
Gibson, Dunn &
Crutcher LLP
                          STIPULATION AND [PROPOSED] ORDER REGARDING COORDINATION OF DISCOVERY
                                        CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                       Case 4:11-cv-06714-YGR Document 193 Filed 01/02/20 Page 4 of 5


            1    place pursuant to notice by both Apple and any of the Consumer or Developer Plaintiffs. The Parties
            2    must coordinate regarding deposition noticing and scheduling.
            3           4. All discovery-related meet and confers with Apple shall include representatives of all Plaintiffs
            4    where practical and where the issues relate to all Plaintiffs. Plaintiffs will work together to include
            5    representatives from the other Plaintiffs at all discovery meet and confers where appropriate.
            6           5. The Parties must make an attempt to coordinate on third-party discovery. Before serving
            7    discovery on non-parties (whether a document request, deposition notice, or other), the Parties shall
            8    consider whether the request may be served by joint subpoena of the Plaintiffs collectively or Apple.
            9    Correspondence with a non-party (including email) that is related to the nature of the production shall be
          10     provided to all parties in the Related App Store Actions within 24 hours. The issuing party shall provide
          11     a copy of all materials to the other side within three business days after receipt of the materials from the
          12     non-party, subject to any limitations in the Protective Order.
          13            6. All disclosures made pursuant to Fed. R. Civ. P. 26(f) (i.e., initial disclosures and expert
          14     disclosures) shall also be served on counsel for all parties in the Related App Store Actions.
          15            7. Any cases that are subsequently related to the Related App Store Actions are to be bound by
          16     these protocols governing the coordination of discovery, as well as the stipulations regarding ESI and
          17     expert discovery.
          18            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
          19
                 Dated: January 2, 2020                        GIBSON, DUNN & CRUTCHER LLP
          20                                                      Theodore J. Boutrous Jr.
                                                                  Richard J. Doren
          21                                                      Daniel G. Swanson
                                                                  Cynthia E. Richman
          22                                                      Eli Lazarus
          23                                                   By: /s/ Cynthia E. Richman
                                                                  Cynthia E. Richman
          24                                                      1050 Connecticut Avenue, N.W.
                                                                  Washington, DC 20036-5306
          25                                                      Telephone: 202.955.8234
          26                                                   Attorneys for Defendant Apple Inc.
          27

          28
                                                                     2
Gibson, Dunn &
Crutcher LLP
                          STIPULATION AND [PROPOSED] ORDER REGARDING COORDINATION OF DISCOVERY
                                        CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                      Case 4:11-cv-06714-YGR Document 193 Filed 01/02/20 Page 5 of 5


            1    Dated: January 2, 2020                       WOLF HALDENSTEIN ADLER FREEMAN &
                                                              HERZ LLP
            2
                                                                Mark C. Rifkin
            3                                                   Rachele R. Byrd
                                                                Matthew M. Guiney
            4                                                   Brittany N. DeJong

            5                                                 By: /s/ Rachele R. Byrd
                                                                 Rachele R. Byrd
            6                                                    750 B Street, Suite 1820
                                                                 San Diego, CA 92101
            7                                                    Telephone: 619.239.4599

            8                                                 Interim Class Counsel for the Consumer Plaintiffs

            9    Dated: January 2, 2020                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                                                Steve W. Berman
          10                                                    Robert F. Lopez
                                                                Shana E. Scarlett
          11
                                                              By: /s/ Steve W. Berman
          12                                                     Steve W. Berman
                                                                 1301 Second Avenue, Suite 2000
          13                                                     Seattle, WA 98101
                                                                 Telephone: 206.623.0594
          14
                                                              Interim Class Counsel for the Developer Plaintiffs
          15

          16

          17     PURSUANT TO STIPULATION, IT IS SO ORDERED.
          18

          19     DATED:
                                                              HON. YVONNE GONZALEZ ROGERS
          20                                                  United States District Court Judge
          21                                    ECF SIGNATURE ATTESTATION
          22            In accordance with Local Rule 5-1, the filer of this document hereby attests that the
          23     concurrence of the filing of this document has been obtained from the other signatories hereto.
          24

          25     Dated: January 2, 2020                       GIBSON, DUNN & CRUTCHER LLP
          26
                                                              By: /s/ Cynthia E. Richman
          27                                                     Cynthia E. Richman
                                                                 Attorneys for Defendant Apple Inc.
          28
                                                                   3
Gibson, Dunn &
Crutcher LLP
                          STIPULATION AND [PROPOSED] ORDER REGARDING COORDINATION OF DISCOVERY
                                        CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
